                IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

Regina Clifton-Carter
Fayettville, NC, 28305

              Plaintiff,

       v.                                   Civil Action No.:

Clinical Laboratory Services Inc.           *Jury Demanded*
of Georgia
       Serve: Cicely Slay
              3600 The Plaza
              Charlotte, NC 28205

and,

Jazmin Battle
1816 Marion St.
Columbia, SC 29205

and,

Michelle Beeks
4312 Wilkinson Blvd.
Gastonia, NC 28056

and,

Reva Hart
189 West Athens Street, Suite 2
Winder, GA 30680

and,

Latoya Jackson
189 West Athens Street, Suite 2
Winder, GA 30680

and,

Tricia Morales,
189 West Athens Street, Suite 2
Winder, GA 30680




            Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 1 of 53
and,

Janay Platt
1816 Marion St.
Columbia, SC 29205

and,

Cicely Slay
3600 The Plaza
Charlotte, NC 28205

and,

Russell Watkins
189 West Athens Street, Suite 2
Winder, GA 30680

               Defendants.


                             COMPLAINT AND JURY DEMAND

       Comes now the Plaintiff, Regina Clifton-Carter (“Mrs. Clifton-Carter”), by and through

undersigned counsel, and sues the above-named defendants, as cause stating as follows:

                                 JURISDICTION AND VENUE

       1)      This Court possesses jurisdiction pursuant to 28 U.S.C. § 1331, as this is a civil

action arising under the Constitution, laws, or treaties of the United States.

       2)      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred.

       3)      Plaintiff Mrs. Clifton-Carter filed a charge of discrimination with the U.S. Equal

Employment Opportunity Commission on or about January 12, 2021 and was issued a Right to




                                                  2

            Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 2 of 53
Sue notice on or about March 14, 2021. See Exhibit A (“March 14, 2021, Right to Sue Notice

for Regina Clifton-Carter”). All conditions precedent for this lawsuit have been met.

                                            PARTIES

       4)      Plaintiff Regina Clifton-Carter (“Plaintiff,” “Mrs. Clifton-Carter”) is an adult

resident of Cumberland County, North Carolina.

       5)      Defendant Clinical Laboratory Services Inc. of Georgia (“CLS”) is a sui juris

entity incorporated under the laws of Georgia and operating as a foreign corporation in North

Carolina.

       6)      Defendant Michelle Beeks (“Beeks”) is an adult resident of Gaston County, NC.

At all times relevant to the occurrences complained of herein, on information and belief,

Defendant Beeks was an employee of Defendant CLS and operating within the scope of her

employment as a North Carolina and South Carolina Lead for Defendant CLS. Defendant Beeks

is sued both in her individual capacity and in her capacity as an employee of Defendant CLS,

who is liable for the conduct of Defendant Beeks on the basis of respondeat superior and other

applicable legal doctrines.

       7)      Defendant Jazmin Battle (“Battle”) is an adult resident of Richland County, SC.

At all times relevant to the occurrences complained of herein, Defendant Battle was an employee

of Defendant CLS and operating within the scope of her employment as a mobile phlebotomist

technician for Defendant CLS. Defendant Battle is sued both in her individual capacity and in

her capacity as an employee of Defendant CLS, who is liable for the conduct of Defendant Battle

on the basis of respondeat superior and other applicable legal doctrines.

       8)      Defendant Reva Hart (“Hart”) is an adult resident of Barrow County, GA. At all

times relevant to the occurrences complained of herein, on information and belief, Defendant



                                                 3

            Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 3 of 53
Hart was an employee of Defendant CLS and operating within the scope of her employment as

Assistant Chief Operating Officer for Defendant CLS. Defendant Hart is sued both in her

individual capacity and in her capacity as an employee of Defendant CLS, who is liable for the

conduct of Defendant Hart on the basis of respondeat superior and other applicable legal

doctrines.

       9)      Defendant Latoya Jackson (“Jackson”) is an adult resident of Gaston County, NC.

At all times relevant to the occurrences complained of herein, Defendant Jackson was an

employee of Defendant CLS and operating within the scope of her employment as a supervisor

for Defendant CLS. Defendant Jackson is sued both in her individual capacity and in her

capacity as an employee of Defendant CLS, who is liable for the conduct of Defendant Jackson

on the basis of respondeat superior and other applicable legal doctrines.

       10)     Defendant Tricia Morales (“Morales”) is an adult resident of Barrow County, GA.

At all times relevant to the occurrences complained of herein, on information and belief,

Defendant Morales was an employee of Defendant CLS and operating within the scope of her

employment as Finance and Human Resources Administrator for Defendant CLS. Defendant

Morales is sued both in her individual capacity and in her capacity as an employee of Defendant

CLS, who is liable for the conduct of Defendant Morales on the basis of respondeat superior and

other applicable legal doctrines.

       11)     Defendant Janay Platt (“Platt”) is an adult resident of Richland County, SC. At

all times relevant to the occurrences complained of herein, Defendant Platt was an employee of

Defendant CLS and operating within the scope of her employment as a mobile phlebotomist

technician for Defendant CLS. Defendant Platt is sued both in her individual capacity and in her




                                                4

             Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 4 of 53
capacity as an employee of Defendant CLS, who is liable for the conduct of Defendant Platt on

the basis of respondeat superior and other applicable legal doctrines.

       12)      Defendant Cicely Slay (“Slay”) is an adult resident of Mecklenburg County, NC.

At all times relevant to the occurrences complained of herein, Defendant Slay was an employee

of Defendant CLS and operating within the scope of her employment as a district manager for

Defendant CLS. Defendant Slay is sued both in her individual capacity and in her capacity as an

employee of Defendant CLS, who is liable for the conduct of Defendant Slay on the basis of

respondeat superior and other applicable legal doctrines.

       13)      Defendant Russell Watkins (“Watkins”) is an adult resident of Barrow County,

GA. At all times relevant to the occurrences complained of herein, on information and belief,

Defendant Watkins was an employee of Defendant CLS and operating within the scope of his

employment as Chief Operating Officer for Defendant CLS. Defendant Watkins is sued both in

his individual capacity and in his capacity as an employee of Defendant CLS, who is liable for

the conduct of Defendant Watkins on the basis of respondeat superior and other applicable legal

doctrines.

                            FACTS COMMON TO ALL COUNTS

       14)      Plaintiff Mrs. Clifton began her employment at Defendant CLS on or about

January 24, 2019.

       15)      Plaintiff Mrs. Clifton was employed by Defendant CLS as a mobile phlebotomist

technician.

       16)      During her time working for Defendant CLS, Plaintiff Mrs. Clifton became a

valued team member known for being able to draw blood from patients with difficult to find

veins and was also responsible for training other team members.



                                                5

              Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 5 of 53
       17)     In or about September 2019, and on the basis of her stellar work performance,

Plaintiff Mrs. Clifton was promoted to Lead, a position that gave her more responsibilities than

other mobile phlebotomist technicians.

       18)     Plaintiff Mrs. Clifton was promoted ahead of other employees of Defendant CLS,

including Defendant Battle, another mobile phlebotomist technician, who took it personally that

she was not the one promoted to Lead.

       19)     While employed with Defendant CLS, Plaintiff Mrs. Clifton’s immediate

supervisor was Defendant Jackson. Defendant Jackson was employed as a supervisor by

Defendant CLS. Defendant Slay was the Manager for North Carolina for Defendant CLS, and

the supervisor over Defendant Jackson. Defendant Slay also had partial management

responsibility for Defendant CLS’s operations in South Carolina.

       20)     On or about March 2, 2020, Plaintiff Mrs. Clifton was diagnosed with a brain

tumor. Plaintiff Mrs. Clifton was scheduled for surgery to address the tumor on or about April

23, 2020.

       21)     Despite her serious medical issue, Plaintiff Mrs. Clifton remained at work full-

time until April 22, 2020, the day before her brain tumor surgery. In light of her surgery,

Plaintiff Mrs. Clifton applied for leave under the Family Medical Leave Act (“FMLA”) and was

approved for FMLA for the period beginning April 23 to June 22, 2020.

       22)     Prior to leaving on approved FMLA due to her brain tumor, Plaintiff Mrs. Clifton,

in her role as Lead, was responsible for as money as six collection sites, with each site requiring

at least one and one-half (1.5) hours to draw blood from all the patients at the site, as well as

supply runs and other tasks, in a single shift. As Lead, Plaintiff Mrs. Clifton assisted in various

operational areas, including filling-in for other mobile phlebotomist technicians when necessary.



                                                  6

             Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 6 of 53
        23)     After her surgery and recovery, Plaintiff Mrs. Clifton returned to full employment

at Defendant CLS on or about June 22, 2020.

        24)     Almost immediately when Plaintiff Mrs. Clifton returned to work, Defendants

Jackson and Slay began altering the conditions of Plaintiff’s employment in order to discriminate

against Plaintiff for Plaintiff’s medical disability. Both Defendants Jackson and Slay made their

discriminatory animus towards Plaintiff Mrs. Clifton’s medical disability and resultant FMLA

leave after Plaintiff returned to work.

        25)     Upon Plaintiff Mrs. Clifton’s return, Defendant Jackson made a disparaging

comment about Plaintiff’s memory, stating “You remember how to do your route right?”

Defendant Jackson’s comment suggested that Plaintiff Mrs. Clifton’s medical disability impacted

her ability to do her job, even though Plaintiff had just recently returned to work and had

committed no deviation from her standard tasks. Additionally, remembering her route was never

an issue before Plaintiff Mrs. Clifton left on FMLA for her medical disability of brain tumor.

This statement by Defendant Jackson shows that she was mediating her treatment of Plaintiff

Mrs. Clifton on the basis of Plaintiff’s medical disability and on the basis of discriminatory

attitudes about how Plaintiff’s disability would impact Plaintiff’s job performance.

        26)     After Plaintiff Mrs. Clifton’s return from FMLA related to her medical disability,

Defendant Slay also demonstrated a discriminatory animus toward Plaintiff because of Plaintiff’s

disability.

        27)     Per company policy, Plaintiff Mrs. Clifton had provided Defendant CLS’s human

resources department (“HR”) with a “return to work” note, which was a note from Plaintiff Mrs.

Clifton’s treating physician indicating she was fit to return to work. Defendant Slay demanded

that a “return to work” note copy be addressed to her personally, and not HR, a requirement



                                                 7

              Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 7 of 53
never imposed on any non-disabled employee of Defendant CLS. When Plaintiff Mrs. Clifton

inquired to Defendant CLS’s HR department as to whether she was required to provide such a

copy to Defendant Slay, HR intervened and Defendant Slay dropped her demand.

       28)     That Defendant Slay dropped her demand once HR intervened demonstrates that

Defendant Slay was imposing a condition and burden on Plaintiff Mrs. Clifton’s employment

which was outside normal policy and thus unreasonable. That Defendant Slay dropped her

demand upon the intervention of HR also demonstrates that she was changing the conditions of

Plaintiff Mrs. Clifton’s employment relative other employees of Defendant CLS.

       29)     On information and belief, Defendant Slay demanded a personally addressed

“return to work” note because she did not believe a person with Plaintiff’s medical disability

could do Plaintiff’s job. On information and belief, no other employee without the medical

disability of brain tumor was ever made to deliver a “return to work” note personally to their

state regional manager while employed at Defendant CLS.

       30)     Defendants Jackson and Slay acted on the discriminatory animus they manifested

to Plaintiff Mrs. Clifton by making unreasonable and discriminatory alterations to the conditions

of Plaintiff’s employment upon Plaintiff’s return to work on June 22, 2020.

       31)     Even though other mobile phlebotomist technicians employed by CLS typically

began their shifts at 12:00 am, and even though Plaintiff Mrs. Clifton had always started at 12:00

am prior to being diagnosed with a medical disability, Defendants Jackson and Slay

unreasonably and discriminatorily insisted that Plaintiff Mrs. Clifton not begin her shift until

4:00 am. Defendants Jackson and Slay also unreasonably and discriminatorily insisted that

Plaintiff Mrs. Clifton accomplish all her tasks within an eight-hour time frame. Defendants

Jackson and Slay imposed these two unreasonable and discriminatory requirements on Plaintiff



                                                 8

             Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 8 of 53
Mrs. Clifton because they knew these conditions would make it impossible for Plaintiff to

accomplish all her duties as mandated, creating a pretext for false allegations of insubordination.

       32)     Forcing Plaintiff Mrs. Clifton to complete her shift within eight hours and start at

4:00 am was an attempt to sabotage Plaintiff’s job performance. That this was sabotage is

demonstrated by the fact that, because Defendants Jackson and Slay were Plaintiff Mrs. Clifton’s

immediate supervisors, Defendants Jackson and Slay knew or should have known that Plaintiff

began her collections at the Village Green nursing home in Fayetteville, NC.

       33)     Because Defendants Jackson and Slay were Plaintiff Mrs. Clifton’s immediate

supervisors, Defendants Jackson and Slay knew or should have known that the collections at

each collection site, including Village Green, required at least one and one-half (1.5) hours to

complete.

       34)     Because Defendants Jackson and Slay were Plaintiff Mrs. Clifton’s immediate

supervisors, Defendants Jackson and Slay knew or should have known that Plaintiff Mrs. Clifton

had as many as five (5), and generally at least three (3) additional collection sites in addition to

Village Green, for a total of four (4) to six (6) sites, each requiring at least one and one-half (1.5)

hours to accomplish all the blood draw collections. Accordingly, Defendants Jackson and Slay

knew or should have known that the approximate time required to draw blood at four locations,

when each location would require at least one and one-half (1.5) hours to complete, is at least six

(6) hours.

       35)     Additionally, because Defendants Jackson and Slay were Plaintiff Mrs. Clifton’s

immediate supervisors, Defendants Jackson and Slay knew or should have known that the

additional collection sites Plaintiff was responsible included:




                                                   9

             Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 9 of 53
                a)     Carlyle Senior Care of Florence, located at 133 West Clarke Road,

       Florence, SC 29501;

                b)     Blue Ridge of Sumter, located at 1761 Pinewood Road, Sumter, SC

       29154;

                c)     Springdale Healthcare Center, located at 146 Battleship Road, Camden,

       SC 29020; and

                d)     Life Care Center of Columbia, located at 2514 Faraway Drive, Columbia,

       SC 29223.

       36)      Defendants Jackson and Slay also knew or should have known that Plaintiff Mrs.

Clifton, after her last collection at Life Care Center of Columbia in Columbia, South Carolina,

had to drive to drop off all her blood sample collections at the distribution center located at 1816

Marion St., Columbia, SC 29205. On information and belief, just these stops on Plaintiff Mrs.

Clifton’s route spanned 208 miles, and required almost four hours, assuming light traffic, just to

drive between the sites and then to the distribution center in Columbia. See Exhibit B (“Map of

Plaintiff Regina Clifton-Carter’s Blood Collection Route”).

       37)      Because Defendants Jackson and Slay forced Plaintiff Mrs. Clifton to begin her

shift at 4:00 am instead of 12:00 am, the morning traffic rush would begin in the middle of

Plaintiff’s shift, which meant Plaintiff Mrs. Clifton required more than four hours just for the

driving involved in her route, exclusive of time spent collecting blood or doing any necessary

and related paperwork or other administrative tasks. On information and belief, Defendants

Jackson and Slay insisted that Plaintiff Mrs. Clifton complete her shift in eight hours, and then

forced Plaintiff to begin at a time when she would have to combat morning rush-hour traffic, in

order to make it impossible for Plaintiff to accomplish her route in time. Defendants Jackson



                                                 10

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 10 of 53
and Slay did this so that they would have a pretext to take retaliatory action against Plaintiff Mrs.

Clifton, and to have a manufactured basis for alleging insubordination.

        38)     Insisting Plaintiff Mrs. Clifton begin her shift at 4:00 am was an unreasonable

alteration of the conditions of Plaintiff’s employment since the alteration guaranteed that

Plaintiff would be unable to meet the requirement, also unreasonable, that Plaintiff complete her

shift in eight hours.

        39)     Plaintiff Mrs. Clifton’s route alone required at least four (4) hours of driving, and

at least another six (6) hours for the time required to complete all the blood draws. Plaintiff Mrs.

Clifton had more collection responsibilities than other mobile phlebotomist technicians

employed by Defendant CLS due to her promotion to Lead in September 2019. As a result of

her heightened collection responsibilities at four to six locations, as well as other responsibilities

as Lead, Plaintiff Mrs. Clifton reasonably required at least 10 hours to complete her shift.

        40)     Even though Plaintiff Mrs. Clifton reasonably required at least 10 hours to

complete her shift, Defendants Jackson and Slay unreasonably and retaliatorily only allowed

Plaintiff Mrs. Clifton eight (8) hours to complete her shift. Defendants Jackson and Slay

imposed this unreasonable eight-hour time restriction on Plaintiff Mrs. Clifton despite the fact

that other phlebotomists employed by Defendant CLS and overseen by Defendants Jackson and

Slay were allowed up to 10 hours to finish their shifts even though they had fewer collections to

complete than Plaintiff.

        41)     Despite these unreasonable alterations to the conditions of her employment,

Plaintiff Mrs. Clifton remained a committed employee of Defendant CLS, and continued to

diligently go about her work. Plaintiff Mrs. Clifton continued to perform her job in a satisfactory

manner even in the face of these unreasonable conditions.



                                                  11

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 11 of 53
       42)     In addition to the aforementioned unreasonable conditions imposed on Plaintiff by

Defendants Jackson and Slay, Defendants Jackson and Slay also unreasonably barred Plaintiff

Mrs. Clifton from the lab and blood collection drop-off site located at 1816 Marion St.,

Columbia, SC 29205. No other mobile phlebotomist technician employed by Defendant CLS

and without a history of medical disability for brain tumor was barred from the Columbia, SC

lab. On information and belief, Defendants Jackson and Slay barred Plaintiff Mrs. Clifton from

the Columbia lab because they discriminatorily assumed her medical disability of brain tumor

would make her act hostilely towards other staff members.

       43)     Prior to leaving on approved FMLA leave, Plaintiff Mrs. Clifton was not barred

from the Columbia, SC lab. When Defendant Jackson barred Plaintiff Mrs. Clifton from the

Columbia, SC lab after Plaintiff’s return from FMLA leave, it represented a material,

discriminatory and unreasonable alteration in the conditions of Plaintiff Mrs. Clifton’s

employment.

       44)     Barring Plaintiff Mrs. Clifton from the Columbia, SC lab was also contrary to

Defendant CLS policy, and when Plaintiff Mrs. Clifton made the corporate office of Defendant

CLS aware of the unreasonable alterations in the conditions of her employment, Defendants

Jackson and Slay were made to allow Plaintiff Mrs. Clifton regular access to the Columbia, SC

lab in or about July 2020.

       45)     The employee of Defendant CLS to whom Plaintiff Mrs. Clifton complained

regarding having been barred from the Columbia, SC lab was Defendant Hart. When Plaintiff

Mrs. Clifton made the report to Defendant Hart, she notified both Defendant Hart and Defendant

CLS that she was being treated in a discriminatory manner. Though Defendant Hart saw to it




                                                12

          Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 12 of 53
that Plaintiff Mrs. Clifton was allowed to enter the Columbia, SC lab again, neither Defendant

Hart nor Defendant CLS ensured that the discrimination ceased.

        46)     Upset that corporate had reversed their unreasonable and discriminatory behavior

toward Plaintiff Mrs. Clifton, Defendants Jackson and Slay plotted to see Plaintiff unfairly and

discriminatorily disciplined and/or in the alternative terminated.

        47)     On or about August 24, 2020, Plaintiff Mrs. Clifton had an encounter with a nurse

named Angel S. (“Nurse Angel”) at Village Green, her first collection site. Prior to leaving on

approved FMLA leave in April 2020, Plaintiff Mrs. Clifton had been told not to collect any

samples in a section of Village Green that was being used as a covid-19 ward. When she

returned in June 2020 after her surgery, Plaintiff Mrs. Clifton continued to abide by this policy.

The policy had changed in the intervening period, however, and CLS phlebotomists were now

collecting blood in all areas of the nursing home. No one ever informed Plaintiff Mrs. Clifton of

this change, but for some reason, Nurse Angel became upset that Plaintiff Mrs. Clifton did not

know the current policy and engaged Plaintiff Mrs. Clifton in a rude and hostile manner.

        48)     After this interaction with Nurse Angel, Plaintiff Mrs. Clifton let Nurse Angel’s

immediate supervisors, Christy Weathersby (“Weathersby”) and Shannon Grudger (“Grudger”),

know that Nurse Angel had been unprofessional towards her. Plaintiff Mrs. Clifton then left the

nursing home. On information and belief, Weathersby addressed the issue with Nurse Angel

after Plaintiff had left.

        49)     Nurse Angel, upset that her rude behavior had been addressed by her supervisor,

contacted Defendants Jackson and Slay to file an untrue grievance against Plaintiff Mrs. Clifton

in retaliation for Plaintiff speaking to Weathersby and Weathersby addressing the issue with

Nurse Angel.



                                                 13

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 13 of 53
       50)     On or about August 24, 2020, the same day she was admonished by her

supervisor Weathersby regarding her rude behavior, Nurse Angel wrote a letter falsely alleging

Plaintiff Mrs. Clifton had treated her in a hostile manner. Nurse Angel transmitted this letter to

Defendants Jackson and Slay.

       51)     Nurse Angel also caused another nurse, Tiniyah Echols (“Nurse Echols”), to write

a letter on or about August 27, 2020, falsely alleging that Plaintiff Mrs. Clifton had refused to

perform a blood draw. The blood draw in question was not refused but involved a patient with a

peripherally inserted central catheter (“PICC”) line. Patients with PICC lines have their blood

drawn through a port in the PICC line, but this port may not be accessed by mobile phlebotomist

technicians, only registered nurses. Nurse Echols did not want to access the port, however,

because the patient in question had tested positive for covid-19. Nurse Echols attempted to make

Plaintiff Mrs. Clifton draw blood through the port to avoid potential exposure to covid-19, but

Plaintiff Mrs. Clifton is a mobile phlebotomist technician who is not allowed to draw blood from

PICC line ports. Nurse Echols knew this, but upset that Plaintiff Mrs. Clifton had correctly

refused to violate policy around drawing blood from PICC line ports, Nurse Echols joined with

Nurse Angel to falsely accuse Plaintiff of refusing to do her job. Nurse Echols also caused her

letter to be transmitted to Defendants Jackson and Slay.

       52)     At the time, Nurse Angel had a certified nursing assistant named Cynthia. Nurse

Angel tried to get Cynthia to also write a false and disparaging letter about Plaintiff Mrs. Clifton

and told Cynthia that she was attempting to see Plaintiff terminated. Cynthia knew there were no

grounds for seeing Plaintiff terminated, and that Plaintiff Mrs. Clifton never refused to perform

any work at Village Green. As a result, Cynthia wrote an anonymous letter to Village Green’s




                                                 14

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 14 of 53
Director of Nursing (“DON”) to let her know that Nurse Angel was behind “a malicious lie”

directed at Plaintiff.

        53)     According to Cynthia’s letter, Cynthia was present on August 24, 2020, the night

Nurse Angel treated Plaintiff Mrs. Clifton rudely and then was addressed by her supervisor

Weathersby. Cynthia explained that Plaintiff Mrs. Clifton never refused any blood draws.

Cynthia further explained that Nurse Angel had explicitly “asked me to help her get this lady

terminated.” Cynthia also explained that “I was asked to write a statement against the CLS

young lady [Plaintiff] but my statement is to divulge the violation of our staff nurse Angel and

what her actions are around her and the lies she is telling.”

        54)     Defendant Jackson, having received Nurse Angel’s and Nurse Echols’s false

letters about Plaintiff Mrs. Clifton, took advantage of the situation to have Plaintiff unfairly

disciplined. Defendant Jackson undertook no real investigation of the false claims contained in

the letters from Nurses Angel and Echols.

        55)     Had Defendants Jackson and Slay undertook such an investigation, they would

have discovered from Nurse Angel’s CNA Cynthia, as well as from Nurse Angel’s supervisor

Weathersby, that the allegations of Nurses Angel and Echols were false and retaliatory.

Additionally, Defendant Jackson did speak to Weathersby on August 24, 2020, and Weathersby

only relayed that Plaintiff Mrs. Clifton had made a complaint about Nurse Angel and made no

suggestion that Plaintiff had done nothing wrong. As such, Defendant Jackson was already

aware that the allegations in Nurse Angel’s letter were false, or at least disputed by Nurse

Angel’s immediate supervisor. Despite this, rather than conduct an investigation into the

unreliable allegations of Nurse Angel after Nurse Angel’s own supervisor had contradicted them,

Defendants Jackson and Slay instead sought to take advantage of the situation and consorted to



                                                 15

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 15 of 53
unfairly suspend Plaintiff Mrs. Clifton on the pretext that she had been insubordinate to a client.

However, the actual motivation of Defendants Jackson and Slay were their discriminatory

animus towards Plaintiff Mrs. Clifton’s medical disability.

       56)     Defendant Jackson and Defendant Slay, on the basis of this discriminatory

animus, suspended Plaintiff Mrs. Clifton from on or about August 28 to September 11, 2020.

       57)     On or about September 11, 2020, Defendants Jackson and Slay presented Plaintiff

with a document titled “CLS RECORD OF EMPLOYEE CONFERENCE.” The document

indicated that Plaintiff Mrs. Clifton had been suspended for two weeks after treating a nurse

employed by a CLS client with allegedly “unprofessional, aggressive, and rude” behavior. On

information and belief, the nurse referred to in the CLS Record of Employee Conference was

Nurse Angel. Additionally, the information claiming Plaintiff had been rude to Nurse Angel was

untrue, and it was actually Nurse Angel who had been rude to Plaintiff and admonished for such

behavior. That Nurse Angel’s allegations were untrue was reported to Defendant Jackson by

Nurse Angel’s own supervisor, Weathersby, on August 24, 2020.

       58)      The CLS Record of Employee Conference also indicated that Plaintiff Mrs.

Clifton’s route would be changed and that she would no longer be allowed to “go back into the

facility,” though no facility is specified. The change in Plaintiff Mrs. Clifton’s route constituted

an approximate 50 percent reduction in hours.

       59)     On information and belief, Defendants Jackson and Slay issued the two-week

suspension against Plaintiff Mrs. Clifton, and then changed her route and drastically reduced her

hours without conducting any investigation into the claims of Nurse Angel and/or Nurse Echols,

despite being given cause to do so by Wethersby. Instead, both Defendants Jackson and Slay

used Nurses Angel’s and Echols’s false complaints as a pretext to discriminate against Plaintiff



                                                 16

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 16 of 53
for her disability and approved FMLA leave by issuing unfair and unwarranted discipline as well

as by further materially altering the conditions of Mrs. Clifton’s employment.

       60)     Defendants Jackson and Slay demanded that Plaintiff Mrs. Clifton sign the CLS

Record of Employee Conference without informing Plaintiff that she was not required to.

Thinking she had no choice in the matter, Plaintiff Mrs. Clifton signed the CLS Record of

Employee Conference, acknowledging receipt of the materials, but not because she consented to

the false claims alleged therein.

       61)     On or about September 21, 2020, Defendant Slay approved a vacation request by

Plaintiff Mrs. Clifton for the period beginning October 18 and ending October 27, 2020.

       62)     On October 14, 2020, Defendant Jackson attempted to call Plaintiff Mrs. Clifton

while Plaintiff was collecting blood from patients. Because she was with patients, Plaintiff Mrs.

Clifton had placed her cell phone on ‘do not disturb’ mode in order to silence the device.

Defendant Jackson became upset that she could not reach Plaintiff Mrs. Clifton at will, and

angrily confronted Plaintiff when Plaintiff returned to the distribution center in Columbia, SC.

       63)     When Defendant Jackson angrily confronted Plaintiff Mrs. Clifton on October 14,

2020, she demanded to know why Plaintiff had not answered her phone. When Plaintiff Mrs.

Clifton explained that she was with patients at the time Defendant Jackson called, Defendant

Jackson grew angry and told Plaintiff that Plaintiff needed to have “her head examined,” a

reference to Plaintiff Mrs. Clifton’s brain tumor. Defendant Jackson also threw a bag of blood

samples at Plaintiff Mrs. Clifton in a disdainful manner. These hostile actions combined with

Defendant Jackson’s reference to Plaintiff Mrs. Clifton’s brain tumor demonstrate that Defendant

Jackson was motivated by a discriminatory animus related to Plaintiff’s medical disability.




                                                17

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 17 of 53
       64)     Plaintiff Mrs. Clifton went on vacation from October 18 to October 27, 2020. On

October 27, 2020, realizing that she would not be able to return to work on October 28 as

originally planned, Plaintiff Mrs. Clifton attempted to call both Defendants Jackson and Slay to

let them know she would return on the 29th. Despite various attempts, Plaintiff Mrs. Clifton

could not reach either of her supervisors. To ensure her supervisors knew she would not be able

to return until October 29, Plaintiff Mrs. Clifton also sent a text message to both Defendants

Jackson and Slay, notifying them in writing that she would return on October 29, 2020.

       65)     Neither Defendant Jackson nor Slay returned Plaintiff Mrs. Clifton’s various

communications, causing Plaintiff to call Defendant Jackson various times on October 28, 2020,

to verify her communications had been received. Defendant Jackson eventually answered one of

Plaintiff Mrs. Clifton’s calls on October 28, 2020 and stated to Plaintiff that Plaintiff needed to

call Defendant Slay regarding her text message. When Defendant Jackson told Plaintiff Mrs.

Clifton, she needed to speak to Defendant Slay regarding her text message, Defendant Jackson

confirmed that both her and Defendant Slay were aware of the text message and had been

thereby adequately notified of Plaintiff’s absence on October 28, 2020.

       66)     Plaintiff Mrs. Clifton then attempted to reach Defendant Slay. When she spoke to

Defendant Slay, Plaintiff Mrs. Clifton was told by Defendant Slay she would be terminated on

the grounds that she had no-called and no-showed on October 28, and that Defendant CLS had a

policy allowing termination of an employee on such grounds.

       67)     Defendant Slay’s representation that employees could be terminated for a single

no-call, no-show was false, as this policy only applied to employees during their first 90 days of

employment with Defendant CLS, during which period employees are on a probationary status.

When Defendant Slay applied this policy to Plaintiff Mrs. Clifton, Plaintiff had been employed



                                                 18

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 18 of 53
by Defendant CLS for almost two years. Defendant Slay used Defendant CLS’s policy for

probationary employees as a pretext for terminating Plaintiff Mrs. Clifton’s employment, which

termination was actually motivated by a discriminatory animus toward Plaintiff due to Plaintiff’s

disability and FMLA leave.

       68)     Shortly after she was unjustly and retaliatorily terminated, Plaintiff Mrs. Clifton

applied for unemployment. Plaintiff Mrs. Clifton also protested her termination to Defendant

CLS employees Chief Operating Officer Defendant Watkins and Defendant Hart. In her email,

Plaintiff Mrs. Clifton let both Defendant Watkins and Hart know about her discriminatory

treatment. Despite Defendants Watkins and Hart both being made aware of Plaintiff Mrs.

Clifton’s discriminatory treatment, and despite Defendant Hart having previously been made

aware of Plaintiff’s discriminatory treatment in July 2020, neither Defendant Watkins nor Watts

intervened or reversed Plaintiff’s discriminatory treatment, and thus gave the imprimatur of their

approval to that very discrimination.

       69)     Defendant CLS unjustly challenged Plaintiff Mrs. Clifton’s application for

unemployment, and Defendants Slay and Jackson made false allegations claiming that Plaintiff

was terminated for insubordination. Plaintiff Mrs. Clifton was terminated explicitly for violating

a no-show, no-call policy that did not even apply to her and at no time was Plaintiff Mrs. Clifton

ever terminated for insubordination.

       70)     On November 10, 2020, almost two weeks after the fact of Plaintiff Mrs. Clifton’s

actual termination, Defendant Jackson sent an email to Defendant Slay in order to create a false

record of the alleged insubordination that allegedly underlay Plaintiff’s termination. This email

claims that Village Green supervisor Christy Weathersby (“Weathersby”) called Defendant

Jackson on August 24, 2020 and claimed that Plaintiff was acting as if she wanted to fight a



                                                19

          Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 19 of 53
nurse at Village Green. August 24, 2020, is the same date Plaintiff Mrs. Clifton alerted

Weathersby that Nurse Angel had been rude to her and that Weathersby addressed the issue with

Nurse Angel.

       71)     Defendant Jackson’s allegation that Weathersby called her to complain about

Plaintiff Mrs. Clifton was false and this allegation is contradicted in a letter of support provided

later to Plaintiff by Weathersby herself, for use in Plaintiff’s unemployment dispute.

       72)     According to Weathersby’s letter, “it is false that I, Christy Shanel Weathersby

witnessed any altercation between the nurse [Nurse Angel] and Mrs. [Clifton]. I never

mentioned anything to [Defendant Jackson] regarding such because no altercation took place in

Village Green under my supervision.”

       73)     Despite Plaintiff Mrs. Clifton never engaging in any aggressive or unprofessional

behavior toward Nurse Angel or any other staff member at a nursing home client of Defendant

CLS, Defendant Jackson falsely claimed that a supervisor at Village Green, a client of Defendant

CLS, had made a report against Plaintiff for wanting to fight a nurse in order to provide a pretext

for Plaintiff’s unlawful and discriminatory termination.

       74)     However, the August 24, 2020 incident could not have possibly been the basis for

Plaintiff Mrs. Clifton’s termination in October 2020, since Plaintiff Mrs. Clifton was already

disciplined for this incident when she was suspended for two weeks unfairly from August 28 to

September 11, 2020.

       75)     Defendants Jackson and Slay, in their duties as supervisory and policymaking

employees for Defendant CLS, used their position of power to make false allegations that they

had received reports of Plaintiff wanting to fight a nurse in order to harass and further retaliate




                                                 20

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 20 of 53
against Plaintiff for her disability and FMLA leave by denying her access to lawful

unemployment benefits.

        76)     In addition to Defendant Jackson’s false claim in her email to Defendant Slay on

November 10, 2020, that Weathersby had called to complain about Plaintiff Mrs. Clifton,

Defendant Slay also sent an email communication to herself on November 10, 2020, falsely

alleging that she had to remove Plaintiff Mrs. Clifton “from Columbia distribution” in March

2020 due to conflicts Plaintiff was allegedly having with other phlebotomists. This claim was

false, as Plaintiff Mrs. Clifton was not barred from the Columbia, SC lab until after her medical

disability had been diagnosed and she had returned from her FMLA leave. Defendant Slay only

made this false allegation about barring Plaintiff from the lab prior to Plaintiff’s FMLA leave in

an email to herself months after the alleged event to create a false documentary history of

discipline against Plaintiff in order to justify Defendants Jackson’s and Slay’s discriminatory and

retaliatory termination of Plaintiff.

        77)     In order to further fabricate a pretext for their discriminatory and retaliatory firing

of Plaintiff Mrs. Clifton, Defendant Slay and/or in the alternative Defendant Jackson caused

Defendants Battle, Platt, and Beeks to make false statements about Plaintiff.

        78)     On or about November 10, 2020, Defendant Battle, at the behest of Defendant

Slay and/or Jackson, wrote a letter falsely alleging that Plaintiff Mrs. Clifton was rude and mean.

Defendant Battle was motivated to make these false allegations by personal animus, having

previously tried to fight Plaintiff Mrs. Clifton at a work outing that occurred in November 2019

because she was jealous that Plaintiff had been promoted to Lead in September 2019.

        79)     On or about November 10, 2020, Defendant Platt, at the behest of Defendant Slay

and/or Jackson, wrote a letter falsely alleging that Plaintiff Mrs. Clifton was disrespectful toward



                                                  21

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 21 of 53
her in a vague and conclusory manner. Defendant Platt was motivated to make these false

allegations by personal animus, having previously confronted Plaintiff Mrs. Clifton at a work

outing that occurred in November 2019 because she was supporting Defendant Battle, Defendant

Platt’s close friend, in Defendant Battle’s jealous crusade against Plaintiff for having been

promoted to Lead in September 2019 over Defendant Battle.

       80)     On or about November 10, 2020, Defendant Beeks, also at the behest of

Defendant Slay and/or Jackson, wrote an email to Defendant Slay stating that in July of 2020

Plaintiff Mrs. Clifton was speaking on the phone loudly at the Columbia distribution center,

making a scene over having been banned from the Columbia distribution center. This statement

is false, as no such scene ever occurred. The July 2020 incident that Beeks refers to is the day

Plaintiff had to call Defendant CLS’s corporate offices and Defendant Hart allowed her back into

the Columbia lab, overruling Defendants Jackson and Slay for their discriminatory behavior and

thus becoming aware of the discrimination.

       81)     That all the communications of November 10, 2020, are false and pretextual is

also demonstrated by the fact that none of these supposed reasons, cited as the basis for firing

Plaintiff Mrs. Clifton on October 28, 2020, was in possession of Defendants Jackson and Slay

until they needed to concoct a false premise for Plaintiff’s termination in order to

discriminatorily and retaliatorily challenge her application for unemployment. When Defendants

Slay and Jackson acted to terminate Plaintiff Mrs. Clifton on October 28, 2020, they were

motivated solely by discriminatory animus as a result of Plaintiff’s medical disability and

previously approved FMLA.

       82)     Additionally, Defendant Slay used her position with Defendant CLS to intimidate

other CLS employees who were witnesses to how Plaintiff Mrs. Clifton had been discriminated



                                                 22

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 22 of 53
against and threatened those employees with the loss of their jobs if they wrote any letters of

support on behalf of Plaintiff. On information and belief, two employees threatened by

Defendant Slay to prevent them from defending Plaintiff Mrs. Clifton include Pernell Routledge

and Felicia West.

       83)     Defendant Slay, in conjunction with Defendant Jackson, was able to discriminate

against Plaintiff Mrs. Clifton, terminate Plaintiff, and recruit Defendants Battle, Beeks, and Platt

to make false allegations against Plaintiff, because Defendant CLS failed to properly train and

supervise Defendants Slay and Jackson in a way that ensured Defendants Slay and Jackson only

disciplined employees for legitimate and not discriminatory reasons. Defendant CLS also failed

to terminate Defendants Slay and Jackson despite Defendants Slay and Jackson engaging in

discriminatory acts against employees with the medical disability of brain tumor, and despite

becoming aware of this discrimination in July 2020 when Plaintiff Mrs. Clifton notified

Defendant Hart she was being discriminated against.

       84)     Defendant CLS not only failed to prevent the discrimination Plaintiff Mrs. Clifton

suffered at the hands of Defendants Jackson and Slay, and of which they were aware through the

knowledge of Defendant Hart, Defendant CLS also failed to prevent other of its employees from

continuing the discriminatory course of conduct begun by Defendants Jackson and Slay.

       85)     In or about October, 2020, and prior to leaving on her vacation, Plaintiff Mrs.

Clifton had applied for financing for a Kirby vacuum cleaner, using her income from her

employment at CLS. The financing representative did not reach out to Defendant CLS to

confirm the employment details in Plaintiff Mrs. Clifton’s finance application until

approximately December, 2020, after Plaintiff had been discriminatorily terminated.




                                                 23

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 23 of 53
        86)     When Kirby representatives reached out to Defendant CLS, they communicated

with Finance and Human Resources Administrator Defendant Morales. Defendant Morales,

rather than simply inform the Kirby representatives that Plaintiff Mrs. Clifton was no longer

employed by Defendant CLS, Defendant Morales took it upon herself to unfairly disparage

Plaintiff Mrs. Clifton, telling representatives with Kirby that Plaintiff was untrustworthy and that

they should not do business with her. These allegations were false and harmed the reputation of

Plaintiff Mrs. Clifton in the eyes of a party Defendant Morales knew was doing business with

Plaintiff.

                          COUNT I – AGAINST DEFENDANT CLS
                        (42 U.S.C. § 12112 – ADA Wrongful Discharge)

        87)     Every paragraph falling outside this count is incorporated herein by reference.

        88)     At all times relevant to the occurrences complained of herein, Plaintiff Mrs.

Clifton was an employee of Defendant CLS.

        89)     At all times relevant to the occurrences complained of herein, Defendant CLS was

a covered entity under the ADA because it is an employer.

        90)     Defendant CLS, through its supervisory employees Defendants Jackson and Slay,

discharged Plaintiff Mrs. Clifton from her employment on or about October 28, 2020.

        91)     Prior to her termination, Plaintiff Mrs. Clifton had been diagnosed with a brain

tumor on or about March 2, 2020. When Plaintiff Mrs. Clifton’s tumor was diagnosed, it was

causing severe headaches, dizzy spells, blurred vision, loss of peripheral vision, numbness in the

middle and ring fingers of the left hand, numbness in the left leg, and the loss of smell and taste.

Losing one’s sense of smell and taste is something that substantially limits one or more major

life activities, since one can no longer taste their food and enjoy their meals, nor can they smell

pleasant or even noxious odors, which can endanger an individual. Numbness in the hands limits

                                                 24

             Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 24 of 53
the ability to grasp objects and numbness in a leg substantially limits mobility, a major life

activity. Because Plaintiff Mrs. Clifton’s symptoms substantially limited one or more major life

activities, Plaintiff qualifies as an individual with a disability under Americans with Disabilities

Act (“ADA”).

       92)     While employed by Defendant CLS, Plaintiff Mrs. Clifton filed for FMLA leave

due to her brain tumor, which was approved from April 23 to June 22, 2020. When the tumor

was diagnosed, it was causing severe headaches, dizzy spells, blurred vision, loss of peripheral

vision, numbness in the middle and ring fingers of the left hand, numbness in the left leg, and the

loss of smell and taste, which represent substantial limitations on one or more major life

activities since headaches can be debilitating, persons generally rely on their vision for most life

activities, and eating and smelling are regular life activities, among other reasons. Because

Plaintiff Mrs. Clifton filed for FMLA leave with her employer due to her brain tumor which

substantially impaired one or more life activities, Plaintiff also had a record of her impairment

before Defendant CLS. Thus, also because Defendant CLS had a record of Plaintiff’s

impairment, Plaintiff Mrs. Clifton qualifies as an individual with a disability under the ADA.

       93)     At the time Plaintiff Mrs. Clifton was discharged by Defendant CLS in October

2020, Plaintiff was fulfilling Defendant CLS’s legitimate employment expectations.

       94)     That Plaintiff Mrs. Clifton was fulfilling Defendant CLS’s legitimate expectations

is evinced by three witness statements and character references provided to Plaintiff by both

employees of Defendant CLS and the Village Green nursing home. These character references

were provided to Plaintiff for use in her unemployment dispute.




                                                 25

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 25 of 53
        95)      One of the references is written by Cynthia1 Arroyo, a former employee of

Defendant CLS who was trained by Plaintiff Mrs. Clifton. Cynthia Arroyo writes, in part:

        Regina [Plaintiff] was exceptional teacher during my time at [Defendant] CLS. I
        learned more tricks and techniques than I did at phlebotomy school. . . . She is
        very professional and possesses a servant’s heart when it comes to making sure
        the patients receive the upmost respect and care. She was also very caring with
        her team. . . . During my time working alongside Regina [Plaintiff] I never saw
        any ill or disrespectful manner about her. She managed to keep her composure
        when nurses were uncooperative with the rules and regulations that [Defendant]
        CLS implemented . . . . I hope this letter gives an insight into the type of
        professional that Regina Carter [Plaintiff] is; She [Plaintiff] possesses the upmost
        regards from me.

See Exhibit C (“Plaintiff Character Reference from Cynthia Arroyo”).

        96)      Another reference was written by Reagan Powers, LPN (“Nurse Powers”), a nurse

who worked at Village Green. Nurse Powers writes, in part:

        Mrs. Regina [Plaintiff] and I had a very easy and productive relationship. I have
        experienced an individual who always showed up when expected, was very
        thorough in her practices, and carries themselves in a polite, respectable manner.
        I never had to worry about Mrs. Regina [Plaintiff] leaving labs undone,
        paperwork not completed properly, or not communicating issues to myself or my
        coworkers. I have never witnessed any unprofessional action or behavior from
        Mrs. Regina.

See Exhibit D (“Plaintiff Character Reference from Reagan Powers, LPN”).

        97)      Another reference was written by Debbie W. Powell, LPN (“Nurse Powell”),

another nurse employed by Village Green. Nurse Powell writes, in part:

        Regina [Plaintiff], as I have known, is very professional and knowledgeable of her
        job. If there were any issues or concerns, she would call her supervisor
        immediately. I never knew her to be confrontational or out of character anyone.
        Her focus is doing her job and getting it done in timely manner. The resident’s
        like when she came to draw their blood. They knew most of the time, they
        would only get stuck once by a needle. The grew to trust & like her.

See Exhibit E (“Plaintiff Character Reference from Debbie W. Powell, LPN”) (emphasis added).


1
 This is not the same Cynthia who worked at the Village Green nursing home and mentioned supra in paragraphs
52-55.

                                                     26

            Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 26 of 53
       98)     The circumstances of Plaintiff Mrs. Clifton’s discharge from Defendant CLS raise

a reasonable inference of unlawful discrimination.

       99)     Supervisory employees of Defendant CLS, including Defendants Jackson and

Slay, were aware of Plaintiff Mrs. Clifton’s disability. For example, Defendant Jackson made

reference to Plaintiff Mrs. Clifton’s disability when she asked Plaintiff whether Plaintiff still

remembered her route upon Plaintiff’s return from her FMLA leave in or about late June 2020.

       100)    Defendant Slay segregated Plaintiff on the basis of Plaintiff’s disability when

Defendant Slay insisted Plaintiff personally address a return to work note to Defendant Slay. No

other non-disabled employee was ever subjected to this requirement, and thus this action

separated and therefore segregated Plaintiff from other employees of Defendant CLS on the basis

of Plaintiff’s disability. This action also represents the use of a standard, criteria, or method that

has the effect of discrimination on the basis of disability, since the requirement of a personal

return to work note was only imposed on a disabled employee, namely Plaintiff. Accordingly,

insisting Plaintiff Mrs. Clifton provide a personal return to work note was a prohibited act of

discrimination under the ADA.

       101)    Defendants Jackson and Slay also acted in concert upon Plaintiff’s return from

FMLA to limit Plaintiff by forcing Plaintiff to begin her shift four hours later than non-disabled

mobile phlebotomist technicians, and to complete her tasks in less time than was afforded non-

disabled mobile phlebotomist technicians, as described elsewhere herein. Limiting Plaintiff in

this way adversely affected the status of Plaintiff because it marked Plaintiff as disabled relative

her other co-workers. These actions also sought to limit Plaintiff’s overall activities, which

reduced her status as Lead. As a result, forcing Plaintiff to start her shift later and affording her

less time to complete her shift was a prohibited act of discrimination under the ADA.



                                                  27

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 27 of 53
       102)    In July 2020, Defendants Jackson and Slay barred Plaintiff Mrs. Clifton from the

Columbia, SC, lab and distribution center. On information and belief, Defendants Jackson and

Slay barred Plaintiff Mrs. Clifton from the Columbia, SC, lab because they believed her brain

tumor disability would make Plaintiff behave erratically. When Defendants Jackson and Slay

barred Plaintiff Mrs. Clifton from the Columbia, SC, lab on the basis that Plaintiff’s disability

would allegedly make Plaintiff behave erratically, they segregated Plaintiff on the basis of her

disability in a way that adversely affected the status of Plaintiff, marking her as different among

her fellow mobile phlebotomist technicians. Thus segregating an employee on the basis of a

disability is an act of prohibited discrimination under the ADA. Additionally, using Plaintiff’s

disability as a criteria for determining Plaintiff’s access to the Columbia, SC, lab had the effect

of discriminating against Plaintiff on the basis of Plaintiff’s disability and is thus a prohibited act

under the ADA.

       103)    On or about October 14, 2020, Defendant Jackson referred to Plaintiff Mrs.

Clifton’s disability when she told Plaintiff to have her “head examined” after Defendant Jackson

could not reach Plaintiff by phone at will.

       104)    Approximately two weeks later, Defendants Jackson and Slay terminated Plaintiff

Mrs. Clifton and thus discharged her from the employment of Defendant CLS. In order to

discharge Plaintiff Mrs. Clifton, Defendants Jackson and Slay applied a policy only applicable to

probationary employees to Plaintiff, even though Plaintiff was not a probationary employee.

       105)    The circumstances leading up to Plaintiff Mrs. Clifton’s discharge from

Defendant CLS, in which Plaintiff was subjected to routine discriminatory treatment by

Defendants Jackson and Slay, was discharged under a policy that did not apply to her, and

combined with the fact that Defendants Jackson and Slay worked to create a pretext for



                                                  28

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 28 of 53
Plaintiff’s termination only after Plaintiff had already been discharged, raise a reasonable

inference of unlawful discrimination under the ADA due to Plaintiff’s disability.

       106)    As a direct and proximate result of the conduct described in this count and

elsewhere herein, for which Defendant CLS, as a covered entity, is liable under the ADA,

Plaintiff Mrs. Clifton was caused to suffer damages including, but not limited to severe mental

and emotional distress and anguish manifesting in depression, embarrassment, bouts of anger,

stress, and difficulty sleeping, as well as economic damage in the form of lost income, past-due

bills and expenses, inability to pay for her child’s private school tuition, the loss of the main

bread winner’s source of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendant in an amount to be determined

at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as any

declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                          COUNT II – AGAINST DEFENDANT CLS
                        (42 U.S.C. § 12203 – ADA Unlawful Retaliation)

       107)    Every paragraph falling outside this count is incorporated herein by reference.

       108)    At all times relevant to the occurrences complained of herein, Plaintiff Mrs.

Clifton was an employee of Defendant CLS.

       109)    At all times relevant to the occurrences complained of herein, Defendant CLS was

a covered entity under the ADA because it is an employer.

       110)    On or about March 2, 2020, Plaintiff Mrs. Clifton was diagnosed with a brain

tumor. When Plaintiff Mrs. Clifton’s tumor was diagnosed, it was causing severe headaches,

dizzy spells, blurred vision, loss of peripheral vision, numbness in the middle and ring fingers of

the left hand, numbness in the left leg, and the loss of smell and taste. Losing one’s sense of

smell and taste is something that substantially limits one or more major life activities, since one

                                                  29

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 29 of 53
can no longer taste their food and enjoy their meals, nor can they smell pleasant or even noxious

odors, which can endanger an individual. Numbness in the hands limits the ability to grasp

objects and numbness in a leg substantially limits mobility, a major life activity. Because

Plaintiff Mrs. Clifton’s symptoms substantially limited one or more major life activities, Plaintiff

qualifies as an individual with a disability under Americans with Disabilities Act (“ADA”).

        111)    While employed by Defendant CLS, Plaintiff Mrs. Clifton filed for FMLA leave

due to her brain tumor, which was approved from April 23 to June 22, 2020. When the tumor

was diagnosed, it was causing severe headaches, dizzy spells, blurred vision, loss of peripheral

vision, numbness in the middle and ring fingers of the left hand, numbness in the left leg, and the

loss of smell and taste, which represent substantial limitations on one or more major life

activities since headaches can be debilitating, persons generally rely on their vision for most life

activities, and eating and smelling are regular life activities, among other reasons. Because

Plaintiff Mrs. Clifton filed for FMLA leave with her employer due to her brain tumor which

substantially impaired one or more life activities, Plaintiff also had a record of her impairment

before Defendant CLS. Thus, also because Defendant CLS had a record of Plaintiff’s

impairment, Plaintiff Mrs. Clifton qualifies as an individual with a disability under the ADA.

        112)    On or about October 28, 2020, Defendant CLS, through its supervisory employees

Defendants Jackson and Slay, discharged Plaintiff Mrs. Clifton from her employment.

Discharge is an adverse employment action.

        113)    Prior to her discharge, Plaintiff Mrs. Clifton experienced acts of discrimination

related to her disability.




                                                 30

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 30 of 53
       114)    Defendant Jackson made reference to Plaintiff Mrs. Clifton’s disability when she

asked Plaintiff whether Plaintiff still remembered her route upon Plaintiff’s return from her

FMLA leave in or about late June 2020.

       115)    Defendant Slay segregated Plaintiff on the basis of Plaintiff’s disability when

Defendant Slay insisted Plaintiff personally address a return to work note to Defendant Slay. No

other non-disabled employee was ever subject to this requirement, and thus this action separated

and therefore segregated Plaintiff from other employees of Defendant CLS on the basis of

Plaintiff’s disability. This action also represents the use of a standard, criteria, or method that

has the effect of discrimination on the basis of disability, since the requirement of a personal

return to work note was only imposed on a disabled employee, namely Plaintiff. Accordingly,

insisting Plaintiff Mrs. Clifton provide a personal return to work note was a prohibited act of

discrimination under the ADA.

       116)    Defendants Jackson and Slay also acted in concert upon Plaintiff’s return from

FMLA to limit Plaintiff by forcing Plaintiff to begin her shift four hours later than non-disabled

mobile phlebotomist technicians, and to complete her tasks in less time than was afforded non-

disabled mobile phlebotomist technicians, as described elsewhere herein. Limiting Plaintiff in

this way adversely affected the status of Plaintiff because it marked Plaintiff as disabled relative

her other co-workers, and reduced the time for her responsibilities as Lead. As a result, forcing

Plaintiff to start her shift later and affording her less time to complete her shift was a prohibited

act of discrimination under the ADA.

       117)    In July 2020, Defendants Jackson and Slay barred Plaintiff Mrs. Clifton from the

Columbia, SC, lab and distribution center. On information and belief, Defendants Jackson and

Slay barred Plaintiff Mrs. Clifton from the Columbia, SC, lab because they believed her brain



                                                  31

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 31 of 53
tumor disability would make Plaintiff behave erratically. When Defendants Jackson and Slay

barred Plaintiff Mrs. Clifton from the Columbia, SC, lab on the basis that Plaintiff’s disability

would allegedly make Plaintiff behave erratically, they segregated Plaintiff on the basis of her

disability in a way that adversely affected the status of Plaintiff, marking her as different among

her fellow mobile phlebotomist technicians. Thus segregating an employee on the basis of a

disability is an act of prohibited discrimination under the ADA. Additionally, using Plaintiff’s

disability as a criteria for determining Plaintiff’s access to the Columbia, SC, lab had the effect

of discriminating against Plaintiff on the basis of Plaintiff’s disability and is thus a prohibited act

under the ADA.

       118)    As described elsewhere herein, Plaintiff Mrs. Clifton complained about the

discriminatory practices of Defendants Jackson and Slay to the corporate offices of Defendant

CLS when she was asked by Defendant Slay for a personal return to work note, and when she

was barred from the Columbia, SC, lab. When she complained to the corporate offices of

Defendant CLS about this discriminatory treatment, Plaintiff Mrs. Clifton opposed the

discriminatory acts made unlawful by the ADA. Opposing treatment that is discriminatory under

the ADA constitutes a protected activity under the ADA.

       119)    After Plaintiff Mrs. Clifton complained about these discriminatory acts, the

corporate offices of Defendant CLS intervened in the discrimination of Defendants Jackson and

Slay. Not long after their discriminatory actions were reversed, Defendants Jackson and Slay

unlawfully discharged Plaintiff by applying a policy that only applied to probationary employees

at a time Plaintiff was not on probation. On information and belief, Defendants Jackson and Slay

took this action for Plaintiff having opposed their discriminatory and unlawful conduct under the

ADA.



                                                  32

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 32 of 53
       120)    This causal link is made evident by the efforts, as described elsewhere herein, of

Defendants Jackson and Slay to supply a non-discriminatory rationale for the unlawful discharge

which effort took place only after Plaintiff Mrs. Clifton had already been terminated, and was

therefore clearly pretextual.

       121)    As a direct and proximate result of the conduct described in this count and

elsewhere herein, for which Defendant CLS, as a covered entity, is liable under the ADA,

Plaintiff Mrs. Clifton was caused to suffer damages including, but not limited to severe mental

and emotional distress and anguish manifesting in depression, embarrassment, bouts of anger,

stress, and difficulty sleeping, as well as economic damage in the form of lost income, past-due

bills and expenses, inability to pay for her child’s private school tuition, the loss of the main

bread winner’s source of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendant in an amount to be determined

at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as any

declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                         COUNT III – AGAINST DEFENDANT CLS
                  (42 U.S.C. § 12101 et seq. – ADA Disability Discrimination)

       122)    Every paragraph falling outside this count is incorporated herein by reference.

       123)    At all times relevant to the occurrences complained of herein, Plaintiff Mrs.

Clifton was an employee of Defendant CLS.

       124)    At all times relevant to the occurrences complained of herein, Defendant CLS was

a covered entity under the ADA because it is an employer.

       125)    On or about March 2, 2020, Plaintiff Mrs. Clifton was diagnosed with a brain

tumor. When Plaintiff Mrs. Clifton’s tumor was diagnosed, it was causing severe headaches,

dizzy spells, blurred vision, loss of peripheral vision, numbness in the middle and ring fingers of

                                                  33

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 33 of 53
the left hand, numbness in the left leg, and the loss of smell and taste. Losing one’s sense of

smell and taste is something that substantially limits one or more major life activities, since one

can no longer taste their food and enjoy their meals, nor can they smell pleasant or even noxious

odors, which can endanger an individual. Numbness in the hands limits the ability to grasp

objects and numbness in a leg substantially limits mobility, a major life activity. Because

Plaintiff Mrs. Clifton’s symptoms substantially limited one or more major life activities, Plaintiff

qualifies as an individual with a disability under Americans with Disabilities Act (“ADA”).

       126)    While employed by Defendant CLS, Plaintiff Mrs. Clifton filed for FMLA leave

due to her brain tumor, which was approved from April 23 to June 22, 2020. When the tumor

was diagnosed, it was causing severe headaches, dizzy spells, blurred vision, loss of peripheral

vision, numbness in the middle and ring fingers of the left hand, numbness in the left leg, and the

loss of smell and taste, which represent substantial limitations on one or more major life

activities since headaches can be debilitating, persons generally rely on their vision for most life

activities, and eating and smelling are regular life activities, among other reasons. Because

Plaintiff Mrs. Clifton filed for FMLA leave with her employer due to her brain tumor which

substantially impaired one or more life activities, Plaintiff also had a record of her impairment.

Thus, also because Defendant CLS had a record of Plaintiff’s impairment, Plaintiff Mrs. Clifton

qualifies as an individual with a disability under the ADA.

       127)    On or about October 28, 2020, Defendant CLS, through its supervisory employees

Defendants Jackson and Slay, discharged Plaintiff Mrs. Clifton from her employment.

Discharge is an adverse employment action.

       128)    Prior to her discharge Plaintiff Mrs. Clifton was qualified for her employment as a

mobile phlebotomist technician. That Plaintiff Mrs. Clifton was qualified for her employment is



                                                 34

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 34 of 53
evinced by three witness statements and character references provided to Plaintiff by both

employees of Defendant CLS and the Village Green nursing home, where Plaintiff was falsely

accused by Nurse Angel of rudeness when it was Nurse Angel who was rude. These character

references were provided to Plaintiff for use in her unemployment dispute.

        129)     One of the references is written by Cynthia2 Arroyo, a former employee of

Defendant CLS who was trained by Plaintiff Mrs. Clifton. Cynthia Arroyo writes, in part:

        Regina [Plaintiff] was exceptional teacher during my time at [Defendant] CLS. I
        learned more tricks and techniques than I did at phlebotomy school. . . . She is
        very professional and possesses a servant’s heart when it comes to making sure
        the patients receive the upmost respect and care. She was also very caring with
        her team. . . . During my time working alongside Regina [Plaintiff] I never saw
        any ill or disrespectful manner about her. She managed to keep her composure
        when nurses were uncooperative with the rules and regulations that [Defendant]
        CLS implemented . . . . I hope this letter gives an insight into the type of
        professional that Regina Carter [Plaintiff] is; She [Plaintiff] possesses the upmost
        regards from me.

See Exhibit C (“Plaintiff Character Reference from Cynthia Arroyo”).

        130)     Another reference was written by Reagan Powers, LPN (“Nurse Powers”), a nurse

who worked at Village Green. Nurse Powers writes, in part:

        Mrs. Regina [Plaintiff] and I had a very easy and productive relationship. I have
        experienced an individual who always showed up when expected, was very
        thorough in her practices, and carries themselves in a polite, respectable manner.
        I never had to worry about Mrs. Regina [Plaintiff] leaving labs undone,
        paperwork not completed properly, or not communicating issues to myself or my
        coworkers. I have never witnessed any unprofessional action or behavior from
        Mrs. Regina.

See Exhibit D (“Plaintiff Character Reference from Reagan Powers, LPN”).

        131)     Another reference was written by Debbie W. Powell, LPN (“Nurse Powell”),

another nurse employed by Village Green. Nurse Powell writes, in part:



2
 This is not the same Cynthia who worked at the Village Green nursing home and mentioned supra in paragraphs
52-55.

                                                     35

            Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 35 of 53
        Regina [Plaintiff], as I have known, is very professional and knowledgeable of her
        job. If there were any issues or concerns, she would call her supervisor
        immediately. I never knew her to be confrontational or out of character anyone.
        Her focus is doing her job and getting it done in timely manner. The resident’s
        like when she came to draw their blood. They knew most of the time, they
        would only get stuck once by a needle. The grew to trust & like her.

See Exhibit E (“Plaintiff Character Reference from Debbie W. Powell, LPN”) (emphasis added).

        132)    Prior to her discharge, Plaintiff Mrs. Clifton experienced acts of discrimination

related to her disability.

        133)    Defendant Jackson made reference to Plaintiff Mrs. Clifton’s disability when she

asked Plaintiff whether Plaintiff still remembered her route upon Plaintiff’s return from her

FMLA leave in or about late June 2020.

        134)    Defendant Slay segregated Plaintiff on the basis of Plaintiff’s disability when

Defendant Slay insisted Plaintiff personally address a return to work note to Defendant Slay. No

other non-disabled employee was ever subject to this requirement, and thus this action separated

and therefore segregated Plaintiff from other employees of Defendant CLS on the basis of

Plaintiff’s disability. This action also represents the use of a standard, criteria, or method that

has the effect of discrimination on the basis of disability, since the requirement of a personal

return to work note was only imposed on a disabled employee, namely Plaintiff. Accordingly,

insisting Plaintiff Mrs. Clifton provide a personal return to work note was a prohibited act of

discrimination under the ADA.

        135)    Defendants Jackson and Slay also acted in concert upon Plaintiff’s return from

FMLA to limit Plaintiff by forcing Plaintiff to begin her shift four hours later than non-disabled

mobile phlebotomist technicians, and to complete her tasks in less time than was afforded non-

disabled mobile phlebotomist technicians, as described elsewhere herein. Limiting Plaintiff in

this way adversely affected the status of Plaintiff because it marked Plaintiff as disabled relative

                                                  36

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 36 of 53
her other co-workers and reduced her duties as Lead. As a result, forcing Plaintiff to start her

shift later and affording her less time to complete her shift was a prohibited act of discrimination

under the ADA.

       136)    In July 2020, Defendants Jackson and Slay barred Plaintiff Mrs. Clifton from the

Columbia, SC, lab and distribution center. On information and belief, Defendants Jackson and

Slay barred Plaintiff Mrs. Clifton from the Columbia, SC, lab because they believed her brain

tumor disability would make Plaintiff behave erratically. When Defendants Jackson and Slay

barred Plaintiff Mrs. Clifton from the Columbia, SC, lab on the basis that Plaintiff’s disability

would allegedly make Plaintiff behave erratically, they segregated Plaintiff on the basis of her

disability in a way that adversely affected the status of Plaintiff, marking her as different among

her fellow mobile phlebotomist technicians. Thus segregating an employee on the basis of a

disability is an act of prohibited discrimination under the ADA. Additionally, using Plaintiff’s

disability as a criteria for determining Plaintiff’s access to the Columbia, SC, lab had the effect

of discriminating against Plaintiff on the basis of Plaintiff’s disability and is thus a prohibited act

under the ADA.

       137)    When Defendants Jackson and Slay discharged Plaintiff Mrs. Clifton, it was a

continuation of this discriminatory pattern of behavior on the basis of Plaintiff’s disability. That

Defendants Jackson and Slay were motivated to take the adverse employment action of discharge

against Plaintiff by Plaintiff’s disability is demonstrated by the efforts, as described elsewhere

herein, of Defendants Jackson and Slay to supply a non-discriminatory rationale for the unlawful

discharge which efforts took place only after Plaintiff Mrs. Clifton had already been terminated,

and was therefore clearly pretextual.




                                                  37

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 37 of 53
       138)    As a direct and proximate result of the conduct described in this count and

elsewhere herein, for which Defendant CLS, as a covered entity, is liable under the ADA,

Plaintiff Mrs. Clifton was caused to suffer damages including, but not limited to severe mental

and emotional distress and anguish manifesting in depression, embarrassment, bouts of anger,

stress, and difficulty sleeping, as well as economic damage in the form of lost income, past-due

bills and expenses, inability to pay for her child’s private school tuition, the loss of the main

bread winner’s source of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendant in an amount to be determined

at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as any

declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                         COUNT IV – AGAINST DEFENDANTS CLS
                             (NCPDPA Wrongful Discharge)

       139)    Every paragraph falling outside this count is incorporated herein by reference.

       140)    It is against the public policy of North Carolina to allow discrimination on the

basis of disability, and thus a discriminatory discharge from employment on the basis of

disability constitutes an exception to North Carolina’s general at-will employment rule.

       141)    At all times relevant to the occurrences complained of herein, Plaintiff Mrs.

Clifton was an employee of Defendant CLS.

       142)    At all times relevant to the occurrences complained of herein, Defendant CLS was

a covered entity under the North Carolina Persons with Disabilities Protection Act (NCPDPA”)

because it is an employer with more than 15 employees operating in North Carolina.

       143)    On or about March 2, 2020, Plaintiff Mrs. Clifton was diagnosed with a brain

tumor. When Plaintiff Mrs. Clifton’s tumor was diagnosed, it was causing severe headaches,

dizzy spells, blurred vision, loss of peripheral vision, numbness in the middle and ring fingers of

                                                  38

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 38 of 53
the left hand, numbness in the left leg, and the loss of smell and taste. Losing one’s sense of

smell and taste is something that substantially limits one or more major life activities, since one

can no longer taste their food and enjoy their meals, nor can they smell pleasant or even noxious

odors, which can endanger an individual. Numbness in the hands limits the ability to grasp

objects and numbness in a leg substantially limits mobility, a major life activity. Because

Plaintiff Mrs. Clifton’s symptoms substantially limited one or more major life activities, Plaintiff

qualifies as an individual with a disability under NCPDPA.

        144)     While employed by Defendant CLS, Plaintiff Mrs. Clifton filed for FMLA leave

due to her brain tumor, which was approved from April 23 to June 22, 2020. When the tumor

was diagnosed, it was causing severe headaches, dizzy spells, blurred vision, loss of peripheral

vision, numbness in the middle and ring fingers of the left hand, numbness in the left leg, and the

loss of smell and taste, which represent substantial limitations on one or more major life

activities since headaches can be debilitating, persons generally rely on their vision for most life

activities, and eating and smelling are regular life activities, among other reasons. Because

Plaintiff Mrs. Clifton filed for FMLA leave with her employer due to her brain tumor which

substantially impaired one or more life activities, Plaintiff also had a record of her impairment.

Thus, also because Defendant CLS had a record of Plaintiff’s impairment, Plaintiff Mrs. Clifton

qualifies as an individual with a disability under the NCPDPA.

        145)     On or about October 28, 2020, Defendant CLS, through its supervisory employees

Defendants Jackson and Slay, discharged Plaintiff Mrs. Clifton from her employment.

        146)     Prior to Plaintiff’s discharge, Defendants Jackson and Slay materially altered the

terms, conditions, and/or privileges of Plaintiff Mrs. Clifton’s employment on the basis of her

disability.



                                                  39

              Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 39 of 53
       147)    Defendant Jackson made reference to Plaintiff Mrs. Clifton’s disability when she

asked Plaintiff whether Plaintiff still remembered her route upon Plaintiff’s return from her

FMLA leave in or about late June 2020.

       148)    Defendant Slay discriminated against Plaintiff on the basis of Plaintiff’s disability

when Defendant Slay insisted Plaintiff personally address a return to work note to Defendant

Slay. No other non-disabled employee was ever subject to this requirement, and thus this action

represents discrimination against a disabled employee with respect to the terms, conditions, or

privileges of employment, since the requirement of a personal return to work note was only

imposed on a disabled employee, namely Plaintiff. Accordingly, insisting Plaintiff Mrs. Clifton

provide a personal return to work note was a prohibited act of discrimination under the

NCPDPA.

       149)    Defendants Jackson and Slay also acted in concert upon Plaintiff’s return from

FMLA to limit Plaintiff by forcing Plaintiff to begin her shift four hours later than non-disabled

mobile phlebotomist technicians, and to complete her tasks in less time than was afforded non-

disabled mobile phlebotomist technicians, as described elsewhere herein. No other non-disabled

employee was ever subject to this requirement, and thus this action represents discrimination

against a disabled employee with respect to the terms, conditions, or privileges of employment,

since this requirement was only imposed on a disabled employee, namely Plaintiff. As a result,

forcing Plaintiff to start her shift later and affording her less time to complete her shift was a

prohibited act of discrimination under the NCPDPA.

       150)    In July 2020, Defendants Jackson and Slay barred Plaintiff Mrs. Clifton from the

Columbia, SC, lab and distribution center. On information and belief, Defendants Jackson and

Slay barred Plaintiff Mrs. Clifton from the Columbia, SC, lab because they believed her brain



                                                  40

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 40 of 53
tumor disability would make Plaintiff behave erratically. No other non-disabled employee was

ever barred from the lab in question, and thus this action represents discrimination against a

disabled employee with respect to the terms, conditions, or privileges of employment, since only

Plaintiff a disabled employee, was ever barred from the lab in question. As a result, barring

Plaintiff Mrs. Clifton from the Columbia, SC, lab was a prohibited act of discrimination under

the NCPDPA.

       151)    When Defendants Jackson and Slay discharged Plaintiff Mrs. Clifton, it was a

continuation of this discriminatory pattern of behavior on the basis of Plaintiff’s disability. That

Defendants Jackson and Slay were motivated to take the adverse employment action of discharge

against Plaintiff by Plaintiff’s disability is demonstrated by the efforts, as described elsewhere

herein, of Defendants Jackson and Slay to supply a non-discriminatory rationale for the unlawful

discharge which efforts took place only after Plaintiff Mrs. Clifton had already been terminated,

and was therefore clearly pretextual.

       152)    As a direct and proximate result of the conduct described in this count and

elsewhere herein, for which Defendant CLS, as a covered entity, is liable under the NCPDPA,

Plaintiff Mrs. Clifton was caused to suffer damages including, but not limited to severe mental

and emotional distress and anguish manifesting in depression, embarrassment, bouts of anger,

stress, and difficulty sleeping, as well as economic damage in the form of lost income, past-due

bills and expenses, inability to pay for her child’s private school tuition, the loss of the main

bread winner’s source of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendant in an amount to be determined

at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as any

declaratory, injunctive, or other relief to which Plaintiff may be entitled.



                                                  41

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 41 of 53
                     COUNT V – AGAINST DEFENDANTS CLS, BATTLE,
                     BEEKS, JACKSON, MORALES, PLATT, AND SLAY
                                       (Fraud)

       153)    Every paragraph falling outside this count is incorporated herein by reference.

       154)    When Defendants Battle, Beeks, Jackson, Platt, and Slay compiled false accounts

to create a pretext after the fact for the discharge of Plaintiff Mrs. Clifton, as described elsewhere

herein, they made a series of false representations reasonably calculated to deceive and with the

intent to deceive.

       155)    On November 10, 2020, almost two weeks after the fact of Plaintiff Mrs. Clifton’s

actual termination, Defendant Jackson sent an email to Defendant Slay in order to create a false

record of the alleged insubordination that allegedly underlay Plaintiff’s termination. This email

claims that Village Green supervisor Christy Weathersby (“Weathersby”) called Defendant

Jackson on August 24, 2020, and claimed that Plaintiff was acting as if she wanted to fight a

nurse at Village Green. August 24, 2020, is the same date Plaintiff Mrs. Clifton alerted

Weathersby that Nurse Angel had been rude to her and that Weathersby addressed the issue with

Nurse Angel.

       156)    Defendant Jackson’s allegation that Weathersby called her to complain about

Plaintiff Mrs. Clifton was false and this allegation is contradicted in a letter of support provided

later to Plaintiff by Weathersby herself, for use in Plaintiff’s unemployment dispute.

       157)    According to Weathersby’s letter, “it is false that I, Christy Shanel Weathersby

witnessed any altercation between the nurse [Nurse Angel] and Mrs. [Clifton]. I never

mentioned anything to [Defendant Jackson] regarding such because no altercation took place in

Village Green under my supervision.”




                                                 42

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 42 of 53
       158)    Despite Plaintiff Mrs. Clifton never engaging in any aggressive or unprofessional

behavior toward Nurse Angel or any other staff member at a nursing home client of Defendant

CLS, Defendant Jackson falsely claimed that a supervisor at Village Green, a client of Defendant

CLS, had made a report against Plaintiff for wanting to fight a nurse in order to provide a pretext

for Plaintiff’s unlawful and discriminatory termination.

       159)    However, the August 24, 2020 incident could not have possibly been the basis for

Plaintiff Mrs. Clifton’s termination in October 2020, since Plaintiff Mrs. Clifton was already

disciplined for this incident when she was suspended for two weeks unfairly from August 28 to

September 11, 2020.

       160)    Defendants Jackson and Slay, in their duties as supervisory and policymaking

employees for Defendant CLS, used their position of power to make false allegations that they

had received reports of Plaintiff wanting to fight a nurse in order to harass and further retaliate

against Plaintiff for her disability and FMLA leave by denying her access to lawful

unemployment benefits.

       161)    In addition to Defendant Jackson’s false claim in her email to Defendant Slay on

November 10, 2020, that Weathersby had called to complain about Plaintiff Mrs. Clifton,

Defendant Slay also sent an email communication to herself on November 10, 2020, falsely

alleging that she had to remove Plaintiff Mrs. Clifton “from Columbia distribution” in March

2020 due to conflicts Plaintiff was allegedly having with other phlebotomists. This claim was

false, as Plaintiff Mrs. Clifton was not barred from the Columbia, SC lab until after her medical

disability had been diagnosed and she had returned from her FMLA leave. Defendant Slay only

made this false allegation about barring Plaintiff from the lab prior to Plaintiff’s FMLA leave in

an email to herself months after the alleged event to create a false documentary history of



                                                 43

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 43 of 53
discipline against Plaintiff in order to justify Defendants Jackson’s and Slay’s discriminatory and

retaliatory termination of Plaintiff.

        162)    In order to further fabricate a pretext for their discriminatory and retaliatory firing

of Plaintiff Mrs. Clifton, Defendant Slay and/or in the alternative Defendant Jackson caused

Defendants Battle, Platt, and Beeks to make false statements about Plaintiff.

        163)    On or about November 10, 2020, Defendant Battle, at the behest of Defendant

Slay and/or Jackson, wrote a letter falsely alleging that Plaintiff Mrs. Clifton was rude and mean.

Defendant Battle was motivated to make these false allegations by personal animus, having

previously tried to fight Plaintiff Mrs. Clifton at a work outing that occurred in November 2019

because she was jealous that Plaintiff had been promoted to Lead in September, 2019.

        164)    On or about November 10, 2020, Defendant Platt, at the behest of Defendant Slay

and/or Jackson, wrote a letter falsely alleging that Plaintiff Mrs. Clifton was disrespectful toward

her in a vague and conclusory manner. Defendant Platt was motivated to make these false

allegations by personal animus, having previously confronted Plaintiff Mrs. Clifton at a work

outing that occurred in November 2019 because she was supporting Defendant Battle, Defendant

Platt’s close friend, in Defendant Battle’s jealous crusade against Plaintiff for having been

promoted to Lead in September, 2019 over Defendant Battle.

        165)    On or about November 10, 2020, Defendant Beeks, also at the behest of

Defendant Slay and/or Jackson, wrote an email to Defendant Slay stating that in July of 2020

Plaintiff Mrs. Clifton was speaking on the phone loudly at the Columbia distribution center,

making a scene over having been banned from the Columbia distribution center. This statement

is false, as no such scene ever occurred. The July 2020 incident that Beeks refers to is the day

Plaintiff had to call Defendant CLS’s corporate offices and Defendant Hart allowed her back into



                                                  44

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 44 of 53
the Columbia lab, overruling Defendants Jackson and Slay for their discriminatory behavior and

thus becoming aware of the discrimination.

        166)   That all the communications of November 10, 2020, are false and pretextual is

also demonstrated by the fact that none of these supposed reasons, cited as the basis for firing

Plaintiff Mrs. Clifton on October 28, 2020, was in possession of Defendants Jackson and Slay

until they needed to concoct a false premise for Plaintiff’s termination in order to

discriminatorily and retaliatorily challenge her application for unemployment. When Defendants

Slay and Jackson acted to terminate Plaintiff Mrs. Clifton on October 28, 2020, they were

actually motivated solely by discriminatory animus as a result of Plaintiff’s medical disability

and previously approved FMLA.

        167)   The false representations of Defendants Battle, Beeks, Jackson, Platt, and Slay

were intended to provide a non-discriminatory pretext for Plaintiff Mrs. Clifton’s firing, with the

further intent of injuring Plaintiff by denying Plaintiff her lawful unemployment benefits. That

the false representations were intended to deceive is made clear by the fact that they purport to

provide non-discriminatory reasons for Plaintiff’s discharge but only after Plaintiff had been

discriminatorily discharged. These false representations did in fact deceive and resulted in

damage to Plaintiff who is still fighting to obtain her lawful unemployment benefits because the

fraud of the Defendants named herein were believed by the relevant authorities.

        168)   Additionally, Defendant Morales made knowingly false and disparaging

representations to a finance partner of Kirby vacuum cleaners, injuring Plaintiff by harming her

reputation before a financial lender and business contact who denied Plaintiff access to credit as

a result.




                                                 45

            Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 45 of 53
       169)    As a direct and proximate result of the conduct of the Defendants named herein,

Plaintiff Mrs. Clifton was caused to suffer damages including, but not limited to severe mental

and emotional distress and anguish manifesting in depression, embarrassment, bouts of anger,

stress, and difficulty sleeping, as well as economic damage in the form of lost income, past-due

bills and expenses, inability to pay for her child’s private school tuition, the loss of the main

bread winner’s source of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendants in an amount to be

determined at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as

any declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                           COUNT VI – AGAINST DEFENDANT CLS
                                    (Breach of Contract)

       170)    Every paragraph falling outside this count is incorporated herein by reference.

       171)    At all times relevant to the occurrences complained of herein, Plaintiff Mrs.

Clifton was an employee of Defendant CLS.

       172)    The employment and disciplinary policies of Defendant CLS, which are in

writing, constitute a written contract between Defendant CLS and Plaintiff Mrs. Clifton.

       173)    Defendant CLS breached that contract when, through its supervisory and

policymaking employees Defendants Hart, Jackson, Slay, and Watkins, it allowed Plaintiff Mrs.

Clifton to be terminated on the basis of a policy that only applied to probationary employees,

which Plaintiff was not.

       174)    As a direct and proximate result of this breach of contract, Plaintiff Mrs. Clifton

was caused to suffer damages including, but not limited to severe mental and emotional distress

and anguish manifesting in depression, embarrassment, bouts of anger, stress, and difficulty

sleeping, as well as economic damage in the form of lost income, past-due bills and expenses,

                                                  46

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 46 of 53
inability to pay for her child’s private school tuition, the loss of the main bread winner’s source

of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendant in an amount to be determined

at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as any

declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                        COUNT VII – AGAINST ALL DEFENDANTS
                         (Intentional Infliction of Emotional Distress)

       175)    Every paragraph falling outside of this count is incorporated herein by reference.

       176)    When the Defendants, as described elsewhere herein, discriminated against and

then discharged Plaintiff Mrs. Clifton from her employment on the basis of her disability and by

use of fraud, they engaged in behavior a reasonable person would consider beyond all possible

bounds of decency, and utterly intolerable in a civilized community, since employment is

essential to both survival and self-image.

       177)    As described elsewhere herein, the conduct of Defendants was undertaken with

the knowledge that, or with reckless disregard to whether, it would injure Plaintiff Mrs. Clifton

in the form of causing severe emotional distress such as depression. Defendants knew their

actions would cause severe emotional distress because discriminating against someone on the

basis of their disability, causing them to be discharged from their employment due to

discriminatory animus, and defaming them to business relations are all behaviors generally

known to cause severe emotional distress such as depression.

       178)    As a direct and proximate result of the Defendants’ conduct, Plaintiff Mrs. Clifton

was caused to suffer damages including, but not limited to severe mental and emotional distress

and anguish manifesting in depression, embarrassment, bouts of anger, stress, and difficulty

sleeping, as well as economic damage in the form of lost income, past-due bills and expenses,

                                                  47

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 47 of 53
inability to pay for her child’s private school tuition, the loss of the main bread winner’s source

of income in Plaintiff’s household, and inability to afford food.

        Wherefore, Plaintiff demands judgment against Defendants in an amount to be

determined at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as

any declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                     COUNT VIII – AGAINST DEFENDANT MORALES
                                     (Defamation)

        179)    Every paragraph falling outside this count is incorporated herein by reference.

        180)    Defendant Morales falsely and defamatorily disparaged Plaintiff Mrs. Clifton

before the third-party of the finance partner of Kirby vacuums. When the finance partner of

Kirby vacuums reached out to Defendant CLS to confirm details of Plaintiff Mrs. Clifton’s credit

application, they reached Defendant Morales who falsely alleged that Plaintiff could not be

trusted as well as falsely stating that Kirby should not do business with Plaintiff.

        181)    As a direct and proximate result of Defendant Morales’s defamatory statements to

the third-party of the finance partner of Kirby vacuums, Plaintiff’s reputation for credit-

worthiness was injured, and Plaintiff was initially denied financing for the Kirby vacuum product

which she had sought to purchase. Plaintiff was eventually able to finance the vacuum through

another finance company to whom she was never defamed, demonstrating that it was Defendant

Morales’s actions which previously injured her.

        182)    Defendant Morales made the disparaging and false statements at issue with the

specific intention of injuring Plaintiff’s reputation, financial credit, and ability to obtain

financing.

        183)    Also as a direct and proximate result of the Defendants’ conduct, Plaintiff Mrs.

Clifton was caused to suffer damages including, but not limited to severe mental and emotional

                                                   48

             Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 48 of 53
distress and anguish manifesting in depression, embarrassment, bouts of anger, stress, and

difficulty sleeping, as well as economic damage in the form of lost income, past-due bills and

expenses, inability to pay for her child’s private school tuition, the loss of the main bread

winner’s source of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendant in an amount to be determined

at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as any

declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                       COUNT IX – AGAINST ALL DEFENDANTS
                  (And/or in the Alternative Negligence or Gross Negligence)

       184)    Every paragraph falling outside this count is incorporated herein by reference.

       185)    The Defendants named herein all possess a duty of ordinary care toward Plaintiff

Mrs. Clifton, including conducting themselves lawfully.

       186)    Defendant CLS is liable for the conduct of the individual Defendants named

herein on the basis of respondeat superior and other applicable legal doctrines.

       187)    Defendants Jackson and Slay breached their duty of ordinary care when they

discriminated against Plaintiff Mrs. Clifton by altering the terms of Plaintiff’s employment on

the basis of Plaintiff’s disability and then discharging Plaintiff for the same reason, since a

person exercising ordinary care would not engage in such conduct. In the alternative,

Defendants’ conduct was grossly negligent.

       188)    Defendants Jackson and Slay also breached their duty of ordinary care when they

caused Defendants Battle, Beeks, and Platt to write false letters to create a pretext for Plaintiff

Mrs. Clifton’s unlawful discharge, since a person exercising ordinary care would not engage in

such conduct. In the alternative, Defendants’ conduct was grossly negligent.




                                                  49

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 49 of 53
       189)    Defendants Battle, Beeks, and Platt breached their duty of ordinary care when

they caused false letters to issue against Plaintiff Mrs. Clifton so that Defendants Jackson and

Slay would have a pretext for their discriminatory actions relative Plaintiff, since a person

exercising ordinary care would not engage in such conduct. In the alternative, Defendants’

conduct was grossly negligent.

       190)    Defendants Hart and Watkins breached their duty of ordinary care when they

failed to reasonably investigate the circumstances of Plaintiff Mrs. Clifton’s termination and

when they, on that basis, allowed Plaintiff to be discriminated against on the basis of Plaintiff’s

disability, since a person exercising ordinary care would not engage in such conduct. In the

alternative, Defendants’ conduct was grossly negligent.

       191)    Defendant Morales breached her ordinary care of duty when she made false and

defamatory statements to a finance provider about Plaintiff, which caused Plaintiff to be denied

credit and her reputation injured, since a person exercising ordinary care would not engage in

such conduct. Plaintiff later obtained credit from a creditor before whom she was never

defamed, demonstrating that it was Defendant Morales’ false comments that caused Plaintiff’s

reputation for credit to be injured and financing denied. In the alternative, Defendant Morales’

conduct was grossly negligent.

       192)    As a direct and proximate result of the Defendants’ conduct, Plaintiff Mrs. Clifton

was caused to suffer damages including, but not limited to severe mental and emotional distress

and anguish manifesting in depression, embarrassment, bouts of anger, stress, and difficulty

sleeping, as well as economic damage in the form of lost income, past-due bills and expenses,

inability to pay for her child’s private school tuition, the loss of the main bread winner’s source

of income in Plaintiff’s household, and inability to afford food.



                                                 50

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 50 of 53
       Wherefore, Plaintiff demands judgment against Defendants in an amount to be

determined at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as

any declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                          COUNT X – AGAINST ALL DEFENDANTS
              (And/or in the Alternative Negligent Infliction of Emotional Distress)

       193)     Every paragraph falling outside this count is incorporated herein by reference.

       194)     The Defendants named herein all possess a duty of ordinary care toward Plaintiff

Mrs. Clifton, including conducting themselves lawfully.

       195)     Defendant CLS is liable for the conduct of the individual Defendants named

herein on the basis of respondeat superior and other applicable legal doctrines.

       196)     Defendants Jackson and Slay breached their duty of ordinary care when they

discriminated against Plaintiff Mrs. Clifton by altering the terms of Plaintiff’s employment on

the basis of Plaintiff’s disability and then discharging Plaintiff for the same reason, since a

person exercising ordinary care would not engage in such conduct. It is foreseeable to a

reasonably prudent person exercising ordinary care that discriminating against and discharging

an employee on the basis of a disability they do not control would cause severe emotional

distress such as depression.

       197)     Defendants Jackson and Slay also breached their duty of ordinary care when they

caused Defendants Battle, Beeks, and Platt to write false letters to create a pretext for Plaintiff

Mrs. Clifton’s unlawful discharge, since a person exercising ordinary care would not engage in

such conduct. It is foreseeable to a reasonably prudent person exercising ordinary care that

causing others to write false letters in order to fabricate a non-discriminatory pretext for the

discharge of an employee is conduct that would tend to cause severe emotional distress such as

depression.

                                                  51

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 51 of 53
       198)    Defendants Battle, Beeks, and Platt breached their duty of ordinary care when

they caused false letters to issue against Plaintiff Mrs. Clifton so that Defendants Jackson and

Slay would have a pretext for their discriminatory actions relative Plaintiff, since a person

exercising ordinary care would not engage in such conduct. It is foreseeable to a reasonably

prudent person exercising ordinary care that writing false letters about an employee in order to

provide supervisors with a pretext for discriminatory actions is conduct that would tend to cause

severe emotional distress such as depression.

       199)    Defendants Hart and Watkins breached their duty of ordinary care when they

failed to reasonably investigate the circumstances of Plaintiff Mrs. Clifton’s termination and

when they, on that basis, allowed Plaintiff to be discriminated against on the basis of Plaintiff’s

disability, since a person exercising ordinary care would not engage in such conduct. It is

foreseeable to a reasonably prudent person exercising ordinary care that failing to investigate a

potentially discriminatory discharge, and, on that basis, allowing a person to be discriminated

against is conduct that would tend to result in severe emotional distress such as depression.

       200)    Defendant Morales breached her ordinary care of duty when she made false and

defamatory statements to a finance provider about Plaintiff, which caused Plaintiff to be denied

credit and her reputation injured, since a person exercising ordinary care would not engage in

such conduct. Plaintiff later obtained credit from a creditor before whom she was never

defamed, demonstrating that it was Defendant Morales’ false comments that caused Plaintiff’s

reputation for credit to be injured and financing denied. It is foreseeable to a reasonably prudent

person exercising ordinary care that defaming someone to a third-party creditor is conduct that

would tend to cause severe emotional distress such as depression.




                                                 52

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 52 of 53
       201)    As a direct and proximate result of the Defendants’ conduct, Plaintiff Mrs. Clifton

was caused to suffer damages including, but not limited to severe mental and emotional distress

and anguish manifesting in depression, embarrassment, bouts of anger, stress, and difficulty

sleeping, as well as economic damage in the form of lost income, past-due bills and expenses,

inability to pay for her child’s private school tuition, the loss of the main bread winner’s source

of income in Plaintiff’s household, and inability to afford food.

       Wherefore, Plaintiff demands judgment against Defendants in an amount to be

determined at trial, but in excess of $75,000.00, plus interest, costs and attorneys’ fees, as well as

any declaratory, injunctive, or other relief to which Plaintiff may be entitled.

                                         JURY DEMAND

       Plaintiff demands a trial by jury for all claims so triable. All the allegations pleaded

herein, however worded, are pleaded alternatively as acts of negligence, gross negligence, intent,

malice, willfulness and/or wantonness, as determined at trial by the jury in this matter.

                                               Respectfully submitted,

                                               /s/ Dominique L, Camm
                                               Dominique L, Camm, Esq.
                                               The Freedmen Law Group
                                               N.C. State Bar No.: 39565
                                               2923 S. Tryon Street Suite 220
                                               Charlotte, NC 28203
                                               Telephone: 704-271-2048
                                               Fax:          704-919-5965
                                               Email: dcammesq@gmail.com

                                               Attorney for Plaintiffs




                                                 53

           Case 5:21-cv-00258-D Document 1 Filed 06/11/21 Page 53 of 53
